                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                                          8
                                                                          9   JEROME BEARDEN,                                       No. C 18-02495 JSW
                                                                         10                  Plaintiff,

                                                                         11     v.
United States District Court




                                                                                                                                    ORDER TO SHOW CAUSE
                                                                              ALAMEDA COUNTY,
                               For the Northern District of California




                                                                         12
                                                                         13                  Defendant.

                                                                         14                                              /
                                                                         15
                                                                         16          This matter is set for a hearing on November 9, 2018 on the motion to dismiss filed by

                                                                         17   defendant Alameda County. Pursuant to Local Civil Rule of the Northern District 7-3, plaintiff

                                                                         18   Jerome Bearden’s opposition or statement of non-opposition was due to be filed and served by

                                                                         19   October 12, 2018. To date, Plaintiff has not filed any opposition or statement of non-opposition, but

                                                                         20   has filed a second amended complaint.

                                                                         21          Defendant is HEREBY ORDERED TO SHOW CAUSE in writing, by October 26, 2018,

                                                                         22   whether its motion to dismiss applies with equal force to the second amended complaint or whether

                                                                         23   the Court should accept the amended pleading and require Defendant to re-file a motion to dismiss.

                                                                         24            The hearing set for November 9, 2018 at 9:00 a.m. is HEREBY VACATED and may be

                                                                         25   reset by further order, if necessary.

                                                                         26          IT IS SO ORDERED.

                                                                         27   Dated: October 17, 2018
                                                                                                                                      JEFFREY S. WHITE
                                                                         28                                                           UNITED STATES DISTRICT JUDGE
